DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ of 07/14/20, 04/12/21, and 03/07/22 have been considered.

Drawings
The drawings filed on 07/14/20 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a system, which is a machine. Independent claim 8 is directed to a method. Independent claim 15 is directed to a non-transitory computer-readable medium, which is a manufacture. All other claims depend on independent claims 1, 8, and 15. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claims 1, 8, and 15
provide the plurality of sets of drilling parameter values as input to a drill string model to receive a plurality of critical speed predictions as output from the drill string model, each critical speed prediction being determined by the drill string model based on a respective set of drilling parameter values of the plurality of sets of drilling parameter values (This limitation recites mathematical concepts, which is an abstract idea.)
generate a plurality of speed-depth mappings based on the plurality of critical speed predictions and the plurality of depth values, each speed-depth mapping including (i) a respective critical-speed prediction from among the plurality of critical speed predictions and (ii) a respective depth-value associated with the respective set of drilling parameter values used by the drill string model to determine the respective critical-speed prediction (This limitation recites mathematical concepts, which is an abstract idea.)

Dependent claims 2-5, 9-12, and 16-19 are further directed to a drill string model, which recite a mathematical concept.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claims 1, 8, and 15
A system comprising: a processor; and a memory including instructions that are executable by the processor (This limitation is not indicative of integration into a practical application because it merely use a computer as a tool to perform an abstract idea.)
receive a plurality of sets of drilling parameter values associated with a drilling operation involving drilling a wellbore through a subterranean formation using a drill string (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use, in this case, wellbore drilling. Please note that this limitation is directed to data about wellbore drilling and does not affirmatively claim the wellbore drill elements being used themselves.)
receive a plurality of depth values associated with the plurality of sets of drilling parameter values, each depth value corresponding to a particular set of drilling parameter values in the plurality of sets of drilling parameter values (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. Here, drilling data is being received; the data merely links generally to the field of drilling. In addition, merely receiving data can be considered adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application.)
generate a graphical user interface including the plurality of speed-depth mappings for display on a display device, the plurality of speed-depth mappings in the graphical user interface being usable to reduce vibrations in the drill string at the plurality of depth values during the drilling operation (This limitation merely serves to display data, which is adding insignificant extra-solution activity to the judicial exception. It is not indicative of integration into a practical application.)

Dependent claims 6 and 13 merely use a computer as a tool to perform an abstract idea. They are not indicative of integration into a practical application.

Dependent claims 7, 14, and 20 merely use a computer as a tool to perform an abstract idea. They are not indicative of integration into a practical application. Please note that although the claims appear to disclose control elements, the control elements are not affirmatively claimed. The claims are directed to adjusting a drilling parameter value associated with the drilling operation. If the limitations affirmatively claimed the drilling components and the control of the drilling components, then these limitations would likely be indicative of integration into a practical application. But the limitations are directed to processing data about control elements, not the affirmative control of the elements themselves.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and displaying data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amorim et al NPL (Amorim D., Hanley C., Varco, National Oil, Leite, D.J., Petrobras – “BHA Selection and Parameter Definition Using Vibration Prediction Software Leads to Significant Drilling Performance Improvements”; This paper was prepared for presentation at the SPE Latin American and Caribbean Petroleum Engineering Conference held in Mexico City, Mexico, 16-18 April 2012.).
	
With respect to claims 1, 8, and 15, Amorim et al NPL discloses:
A system (claim 1) (abstract); a method (claim 8) (abstract); a non-transitory computer readable medium (suggested by computer processing teaching of page 2, paragraph 10)
a processor (suggested by computer processing teaching of page 2, paragraph 10)
a memory including instructions that are executable by the processor for causing the processor to (suggested by computer processing teaching of page 2, paragraph 10; computers suggest memories)
receive a plurality of sets of drilling parameter values associated with a drilling operation involving drilling a wellbore through a subterranean formation using a drill string (page 5, paragraph 4 states, “The DDDR’s were used to provide actual downhole measurements during both operations … with each DDDR tool monitoring vibration levels, shocks, downhole RPM and temperature.”)
receive a plurality of depth values associated with the plurality of sets of drilling parameter values, each depth value corresponding to a particular set of drilling parameter values in the plurality of sets of drilling parameter values (figure 3; page 5, paragraph 3 states, “the prediction of undesired level of vibrations were plotted in a depth based chart …”; page 7, paragraph 3 states, “the applied drilling parameters followed the conventional recommendations for the drilling process, and the bit drilled additional 300 meters … before reaching total depth …”)
provide the plurality of sets of drilling parameter values as input to a drill string model to receive a plurality of critical speed predictions as output from the drill string model, each critical speed prediction being determined by the drill string model based on a respective set of drilling parameter values of the plurality of sets of drilling parameter values (abstract and page 2, paragraph 10 teaches Finite Element Analysis, which provides a method to model systems. The software serves as vibration prediction software (see title); see also figure 1, which provides critical speed analysis) 
generate a plurality of speed-depth mappings based on the plurality of critical speed predictions and the plurality of depth values, each speed-depth mapping including (i) a respective critical-speed prediction from among the plurality of critical speed predictions and (ii) a respective depth-value associated with the respective set of drilling parameter values used by the drill string model to determine the respective critical-speed prediction (see case studies that begin on page 5 and figures 1-2 that perform critical speed analysis) 
generate a graphical user interface including the plurality of speed-depth mappings for display on a display device, the plurality of speed-depth mappings in the graphical user interface being usable to reduce vibrations in the drill string at the plurality of depth values during the drilling operation (page 1, paragraph 3 states, “The software graphically presents the results …”; page 3, paragraph 4 states, “methods help to reduce the chances of encountering damaging vibration events …”; see also page 5)

With respect to claims 2, 9, and 16, Amorim et al discloses:
generate a range of candidate bit speeds (figures 1-2; see String RPM X-axis)
for each candidate bit speed in the range of candidate bit speeds: determine a respective vibration response associated with the candidate bit speed (figures 1-2; see page 4, paragraph 1, which discussed lateral events at different RPM ranges)
determine if the respective vibration response exceeds a predefined threshold limit (page 4, paragraph 1 states, “The 26’’ hole section analysis from the model shows high risks of lateral vibration events at the range of 45 to 75 RPM (depicted as yellow triangles in the chart). These yellow triangles can broadly be construed to serve as threshold indicators.)
flag the candidate bit speed as a critical speed if the respective vibration response is greater than or equal to the predefined threshold limit (suggested by looking at the graphs; the “flagging” can be a mental note based on observation of the data on the graph)
flag the candidate bit speed as a non-critical speed if the respective vibration response is below the predefined threshold limit ((suggested by looking at the graphs; the “flagging” can be a mental note based on observation of the data on the graph)

With respect to claims 3, 10, and 17, Amorim et al discloses:
wherein the drill string model is configured to determine the respective vibration response based on a damping effect of substance in the drill string (see disclosure of Asymmetric Vibration Damping Tool (AVDT) in Well 2 Performance section on page 7; see also damping teachings under “Fundamentals” section starting on page 1.)

With respect to claims 4, 11, and 18, Amorim et al discloses:
wherein the drill string model is configured to determine the respective vibration response based on one or more characteristics of a motor of the drill string (page 3, paragraph 6 discloses downhole motor assemblies; see also page 5, paragraphs 2-3 for more drilling motor teachings)

With respect to claims 5, 12, and 19, Amorim et al discloses:
wherein the one or more characteristics include a lobe configuration of the motor (page 3, paragraph 6 discloses “downhole motor assemblies,” which would include the entire motor assemblies, including any lobe part of the motor.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amorim et al NPL (Amorim D., Hanley C., Varco, National Oil, Leite, D.J., Petrobras – “BHA Selection and Parameter Definition Using Vibration Prediction Software Leads to Significant Drilling Performance Improvements”; This paper was prepared for presentation at the SPE Latin American and Caribbean Petroleum Engineering Conference held in Mexico City, Mexico, 16-18 April 2012.).

With respect to claims 6 and 13, Amorim et al discloses:
the system of claim 1 (as applied to claim 1 above) (or the method of claim 9, as taught in claim 9 above)
With respect to claims 6 and 13, Amorim et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the memory further includes instructions that are executable by the processor for causing the processor to receive the plurality of sets of parameter values from one or more sensors coupled to the drill string 
With respect to claims 6 and 13, the following limitations are obvious in view of what Amorim et al teaches:
wherein the memory further includes instructions that are executable by the processor for causing the processor to receive the plurality of sets of parameter values from one or more sensors coupled to the drill string  (see sensor teachings on page 5, paragraph 4; Amorim et al does not explicitly teach the memory including instructions that are executed by a processor to cause the claimed receiving of sensor data, but it is obvious, in view of the fact that Amorim et al teaches both computer processing and BHA sensor)
With respect to claims 6 and 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Amorim et al. The motivation for the skilled artisan in doing so is to gain the benefit of using a computer to execute data processing.

With respect to claims 7, 14, and 20, Amorim et al discloses:
the system of claim 1 (as applied to claim 1 above) (or the method of claim 9, as taught in claim 9 above) (or the non-transitory computer-readable medium of claim 15, as taught in claim 15 above)
With respect to claims 7, 14, and 20, Amorim et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the memory further includes instructions that are executable by the processor for causing the processor to adjust a drilling parameter value associated with the drilling operation so as to prevent a drill bit of the drill string from rotating at a critical speed included in the plurality of critical speed predictions when the drill string is at a particular depth that is associated with the critical speed in the plurality of speed-depth mappings 
With respect to claims 7, 14, and 20 the following limitations are obvious in view of what Amorim et al teaches:
wherein the memory further includes instructions that are executable by the processor for causing the processor to adjust a drilling parameter value associated with the drilling operation so as to prevent a drill bit of the drill string from rotating at a critical speed included in the plurality of critical speed predictions when the drill string is at a particular depth that is associated with the critical speed in the plurality of speed-depth mappings  (obvious in view of purpose of the Finite Element Analysis software disclosed by Amorim et al; Amorim et al does not explicitly state that the processor performs this claimed task, but it is obvious; page 2, paragraph 10 discloses avoiding encountering resonant modes of vibration while drilling and the purpose of predicting vibration throughout Amorim et al is to prevent unwanted vibrations.)
With respect to claims 7, 14, and 20 it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Amorim et al. The motivation for the skilled artisan in doing so is to gain the benefit of preventing unwanted vibrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailey et al (US Pat 10851639) discloses method for drilling wellbores utilizing a drill string assembly 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        04/23/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        5/02/2022